Citation Nr: 1700160	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right foot disorder, to include arthritis.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1979 to August 1993.  He was awarded the Parachutist Badge.  The Veteran had additional duty with the Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied service connection for post-traumatic arthritis of "joints" and right and left foot disorders.

This case was first before the Board in February 2013, where the Board, in pertinet part, recharacterized the orthopedic issues on appeal at that time as "service connection for post-traumatic arthritis with pain, stiffness, and swelling of the joints with loss of range of motion" and remanded that issue to the Winston-Salem, North Carolina, RO for additional action.  

Upon completion of the necessary development, the case was again before the Board in August 2014, where the Board bifurcated the then single orthopedic issue on appeal into the issues of "service connection for posttraumatic arthritis of the left elbow, right elbow, right shoulder, and left foot/ankle" and "service connection for posttraumatic arthritis of joints other than left elbow, right elbow, right shoulder, and left foot/ankle, to include the right finger, right knee and right foot, and bilateral heels."  The Board then denied the first issue and remanded the second issue for additional development.

The instant matter was again returned to the Board in June 2015, where the Board once again recharacterized the issues on appeal as service connection for a right knee disorder, to include arthritis, service connection for a right finger disorder, to include fifth finger arthritis, service connection for a right heel disorder, to include heel spurs, service connection for a left heel disorder, to include heel spurs, and service connection for a right foot disorder, to include arthritis.  The Board then remanded all of the issues on appeal for an addendum opinion.  

Upon adequate development on remand, the case was again returned to the Board.  In a February 2016 decision, the Board granted service connection for a right knee disability, denied service connection for right finger and right and left heel disorders, and remanded the issue of service connection for a right foot disorder, to include arthritis, for an addendum opinion.  Unfortunately, for the reasons discussed below, the issue on appeal must again be remanded to obtain an addendum opinion.  As such, the Board need not address is responsibilities under Stegall v. West, 
11 Vet. App. 268 (1998), at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the previous remand the Veteran received a new VA foot examination and opinion in April 2016.  Per the examination report, the diagnoses were pes planus and plantar fasciitis of the right foot.  Additionally, while the report indicates that arthritis was only noted in the left foot, corresponding X-rays of the right foot show mild degenerative arthritis at the first metatarsophalangeal joint.  As such, it appears to the Board that the Veteran also has arthritis in the right foot.

Per the opinion rendered at the conclusion of the April 2016 examination, the VA examiner assessed it was less likely than not that the Veteran's right foot pes planus was related to service.  In rendering this opinion, the VA examiner assumed that the Veteran had "no injuries with his jumps to his feet"; however, throughout the course of this appeal, the Veteran has advanced injuring the lower extremities during multiple parachute jumps during service.  Further, in its February 2016 decision, the Board explicitly found that "foot/heel injuries are consistent with the circumstances, conditions, and hardships of multiple in-service parachute jumps," and also found that the evidence was at least in equipoise as to the question of whether the Veteran's right heel was injured during service.  As such, the Board finds remand necessary to obtain an addendum opinion in which the VA examiner is to assume that the Veteran injured the right foot during one or more in-service parachute jumps.

Further, in rendering the negative nexus opinion, it appears that the VA examiner only addressed the diagnosed pes planus.  It does not appear that an opinion was rendered concerning the diagnosed plantar fasciitis and arthritis of the right foot; therefore, remand is also necessary to obtain further VA medical opinions regarding the etiology of plantar fasciitis and arthritis of the right foot.

Finally, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding private treatment records.  Additionally, the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from April 2016.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any private medical treatment of the right foot.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the right foot, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's right foot, not already of record, for the period from April 2016.

3.  Return the April 2016 VA orthopedic opinion to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

In rendering the below requested opinions, the VA examiner is to assume that the Veteran injured the right foot upon landing after one or more parachute jumps during service. 

The VA examiner should advance the following opinions:

A)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed pes planus of the right foot was caused by one or more in-service injuries to the right foot after landing from a parachute jump?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed plantar fasciitis of the right foot was caused by one or more in-service injuries to the right foot after landing from a parachute jump?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed right foot arthritis was caused by one or more in-service injuries to the right foot after landing from a parachute jump?

4.  Then readjudicate the issue of service connection for a right foot disorder, to include degenerative arthritis.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

